

114 SRES 87 ATS: To express the sense of the Senate regarding the rise of anti-Semitism in Europe and to encourage greater cooperation with the European governments, the European Union, and the Organization for Security and Co-operation in Europe in preventing and responding to anti-Semitism.
U.S. Senate
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 87IN THE SENATE OF THE UNITED STATESFebruary 25, 2015Mr. Menendez (for himself, Mr. Kirk, Mr. Reid, Mr. Rubio, Mr. Durbin, Mr. Wicker, Mr. Schumer, Mr. Rounds, Ms. Mikulski, Mr. Toomey, Mr. Coons, Ms. Ayotte, Mr. Blumenthal, Mr. Coats, Mrs. Gillibrand, Mr. Graham, Mr. Kaine, Mr. Blunt, Mrs. Boxer, Mr. Boozman, Mr. King, Mr. Heller, Mr. Cardin, Mr. Gardner, Ms. Warren, Mr. Cotton, Mrs. Feinstein, Mr. McCain, Mrs. Shaheen, Mr. Grassley, Mr. Markey, Mr. Cruz, Mr. Wyden, Mr. Moran, Ms. Klobuchar, Mr. Hatch, Mrs. McCaskill, Ms. Murkowski, Mr. Franken, Ms. Baldwin, Mr. Leahy, Mr. Whitehouse, Mr. Booker, Mr. Peters, Ms. Cantwell, Ms. Stabenow, Mr. Schatz, Mr. Brown, Mr. Nelson, Mr. Warner, Mr. Bennet, Mr. Merkley, Mr. Casey, Mr. Murphy, Mr. Portman, Mr. Scott, Mr. Corker, Mr. Lankford, Ms. Collins, Mr. Isakson, Mrs. Murray, and Mr. Vitter) submitted the following resolution; which was referred to the Committee on Foreign RelationsMay 21, 2015Reported by Mr. Corker, without amendmentJune 3, 2015Considered and agreed toRESOLUTIONTo express the sense of the Senate regarding the rise of anti-Semitism in Europe and to encourage
			 greater cooperation with the European governments, the European Union, and
			 the Organization for Security and Co-operation in Europe in preventing and
			 responding
			 to anti-Semitism.
	
 Whereas an alarming increase in anti-Semitic attacks and incidents targeting Jewish institutions, places of worship, and individuals continue to take place in Europe and remain a challenge to stability and security;
 Whereas, on January 9, 2015, 4 members of France’s Jewish community were murdered in an attack on a kosher supermarket following the deadly terrorist attack on the Paris offices of newspaper Charlie Hebdo;
 Whereas in a 2014 Anti-Defamation League survey of attitudes towards Jews in more than 100 countries around the world—
 (1)24 percent of those surveyed in Western Europe expressed anti-Semitic views; (2)34 percent of those surveyed in Eastern Europe expressed anti-Semitic views; and
 (3)a majority of those surveyed worldwide either— (A)had not heard of the Holocaust; or
 (B)do not believe that the factual accounts and recorded history of the Holocaust are accurate; Whereas the European Union Agency for Fundamental Rights issued a report in 2013 on anti-Semitism in the 8 countries in which 90 percent of Europe’s Jews reside, namely France, Germany, Hungary, Italy, Latvia, Belgium, Sweden, and the United Kingdom, in which 76 percent of respondents believed that anti-Semitism had worsened where they lived during the previous 5-year period;
 Whereas France, which is home to Europe’s largest Jewish population, reported that— (1)twice as many French Jews immigrated to Israel during 2014 than had immigrated during 2013; and
 (2)for the first time ever, more Jews moved to Israel from France than from any other country in the world;
 Whereas anti-Semitic acts committed and recorded in European countries in 2014 included— (1)murders and death threats against Jews; and
 (2)arson, graffiti, and property desecration at Jewish sites, including Jewish cemeteries, places of worship, schools, and community centers;
 Whereas such acts led many Jewish individuals to conceal their religious affiliation; Whereas, on May 24, 2014, a gunman killed 4 people when he opened fire at the Jewish Museum of Belgium in Brussels, Belgium;
 Whereas, on July 29, 2014, Molotov cocktails were thrown at the synagogue in Wuppertal, Germany, which had been burned to the ground by the Nazis during the 1938 Kristallnacht, and was rebuilt as recently as 2002;
 Whereas the foreign ministers of France, Germany, and Italy issued a joint statement in July 2014, proclaiming: Anti-Semitic rhetoric and hostility against Jews, attacks on people of Jewish belief and synagogues have no place in our societies;
 Whereas in September 2014, British Prime Minister David Cameron declared: There can never be any excuse for anti-Semitism, and no disagreements on politics or policy should ever be allowed to justify racism, prejudice or extremism in any form;
 Whereas, on January 13, 2015, French Prime Minister Manuel Valls spoke before the French National Assembly and declared that anti-Semitism must be dealt with powerfully and that there has been an intolerable rise in acts of anti-Semitism in France [that] have not aroused the outrage expected by our Jewish compatriots;
 Whereas at the Tenth Anniversary of the Organization for Security and Cooperation in Europe’s (OSCE) Berlin Conference on Anti-Semitism in November 2014, Samantha Power, the United States Ambassador to the United Nations, noted, Rising anti-Semitism is rarely the lone or the last manifestation of intolerance in society. … When the human rights and fundamental freedoms of Jews are repressed, the rights and freedoms of other minorities and other sectors are often not far behind;
 Whereas the OSCE’s December 2014 Basel Declaration on Enhancing Efforts to Combat Anti-Semitism condemned manifestations of anti-Semitism, intolerance and discrimination against Jews, and protected the commitment to declare unambiguously that international developments or political issues, including those with regard to the situation in the Middle East, never justify anti-Semitism;
 Whereas the Government of the United States has consistently supported efforts to address the rise of anti-Semitism through diplomatic efforts including engagement in international organizations such as the OSCE;
 Whereas the Office to Monitor and Combat Anti-Semitism in the Department of State, which is headed by the Special Envoy to Monitor and Combat Anti-Semitism, has consistently supported European efforts to combat Anti-Semitism; and
 Whereas, at the urging of the United States and 36 other countries, including all European Union States, the United Nations General Assembly convened the first ever meeting on anti-Semitism on January 22, 2015, to consider ways to confront the long-standing and growing problem of anti-Semitism worldwide: Now, therefore, be it
	
 That the Senate urges the Secretary of State, the Attorney General, and other relevant United States Government agencies and officials to work closely with the European Union and European governments to encourage further efforts to address anti-Semitism by—
 (1)undertaking prompt, impartial, and effective investigations of any acts of violence motivated by anti-Semitism and fully prosecuting those responsible for such violence within the extent of the law;
 (2)encouraging European countries and the European Union to designate senior-level special envoys to monitor, prevent, and combat anti-Semitism regionally and domestically;
 (3)cooperating with European counterparts on developing programs to counter violent extremists engaged in anti-Semitic activity;
 (4)encouraging the European Union and its Member States to integrate measures to combat anti-Semitism into relevant national strategies and action plans by including measures to protect human rights, religious tolerance, and equality, and to ensure hate crime and violence prevention;
 (5)increasing cooperation on training initiatives related to hate crimes, particularly crimes motivated by anti-Semitism, for law enforcement personnel, and improving monitoring and reporting efforts;
 (6)empowering civil society, including diverse religious and ethnic groups, civil and human rights organizations, and the business community, to fight anti-Semitism and discrimination;
 (7)convening regular consultations with Jewish community organizations and non-Jewish civil and human rights organizations to demonstrate visible support, listen to concerns, and solicit recommendations on improving security and supporting victims; and
 (8)reaffirming and implementing the recommendations in the OSCE’s December 2014 Basel Declaration on Enhancing Efforts to Combat Anti-Semitism.